Citation Nr: 0716428	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-27 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral knee 
pain.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pain in the joints 
of both hands.  

3.  Entitlement to service connection for contact dermatitis.  

4.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 20 percent 

5.  Entitlement to an initial rating higher than 20 percent 
for lumbosacral radiculopathy of the left lower extremity.  

6.  Entitlement to an initial rating higher than 10 percent 
for lumbosacral radiculopathy of the right lower extremity.  

7.  Entitlement to an increased rating for peptic ulcer 
disease, currently rated 10 percent 

8.  Entitlement to an increased (compensable) rating for 
herpes simplex.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to June 
1993.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which determined the veteran had not submitted new and 
material evidence to reopen his previously denied claims for 
service connection for bilateral knee pain, for pain in the 
joints of his hands, and for contact dermatitis.  The RO also 
denied his claims for higher ratings for lumbosacral strain 
- at the time rated as 10 percent disabling, for peptic 
ulcer disease - also rated 10 percent, and for herpes 
simplex - rated 0 percent.  



The veteran's representative submitted a claim for secondary 
service connection for post-traumatic stress disorder (PTSD) 
in September 2004.  But the record does not reflect that the 
RO has taken any action to develop or adjudicate that 
additional claim.  Therefore, this matter is referred to the 
RO for appropriate consideration.  That claim is not 
inextricably intertwined with any issue currently on appeal, 
so it does not prevent the Board from proceeding.  See, e.g., 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The claims for service connection for bilateral knee pain, 
pain in the joints of the hands, and contact dermatitis, and 
for higher ratings for lumbosacral strain, peptic ulcer 
disease, and bilateral lower extremity radiculopathy are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development.  The Board, 
however, will go ahead and adjudicate the claim for a higher 
rating for the herpes simplex.


FINDING OF FACT

The medical evidence does not show the veteran has had any 
recurrence of his herpes simplex infection or that he has 
been treated for this condition since 1999.  There also are 
no objective clinical indications of any residuals of prior 
lesions.  


CONCLUSION OF LAW

The criteria are not met for a compensable rating for herpes 
simplex.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, and 4.118, Code 7820 
(2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an April 2003 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through April 2003 have been obtained and 
he was provided a VA compensation examination - including to 
assess the degree of impairment due to his service-connected 
herpes simplex, the determinative issue.  He has not 
identified any additional evidence that needs to be obtained.  


Unlike his service-connected low back and ulcer disabilities, 
the veteran did not advise the VA examiners he had been 
receiving ongoing treatment at a VA facility.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met, at least insofar 
as the claim for a higher rating for the herpes simplex 
infection.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in September 2003 - so not until after sending the 
veteran a VCAA letter in April 2003.  Consequently, there was 
no error in the timing of the VCAA notice as it preceded the 
initial adjudication of the claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where the VCAA notice was not sent until 
after the initial adjudication of the claim, the issuance of 
a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent cases.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim - including the 
downstream disability rating and effective date elements.  
But where the grant of service connection and the assignment 
of the initial disability rating and effective date occurred 
prior to the enactment of the VCAA, the claim as it arose in 
its initial context has been more than substantiated, it has 
been proven, so the purpose of 38 U.S.C.A. § 5103(a) 
satisfied.  Consequently, there is no requirement of 
additional notice concerning the downstream elements.

But in Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 
22, 2007), the Court held that, where the grant of service 
connection and the assignment of the initial disability 
rating and effective date occurred after the enactment of the 
VCAA, the veteran is entitled to notice concerning all five 
elements of his claim, including the downstream disability 
rating and effective date elements.

Finally, in another very recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that, 
once an error is identified, the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007); see also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

The veteran's claim in this case is for a higher disability 
rating, rather than for service connection (which was granted 
several years ago).  But even so, as mentioned, he was 
provided notice of the type of information and evidence 
needed to substantiate his claim for an increased rating.  He 
was not, however, provided notice of the type of evidence 
necessary to establish an effective date if a higher rating 
is granted, the other downstream element of his claim as set 
forth in Dingess and Dunlap.  And as explained, this 
procedural error is presumed to be prejudicial to him.  See 
Sanders; see also Simmons.  However, inasmuch as the Board is 
herein denying his claim for an increased rating for his 
service-connected skin disability, the question of the proper 
effective date for any increase is moot.  The noted error is 
not prejudicial and the Board may proceed with final 
appellate consideration of his claim.  See Mayfield v. 
Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (requiring that the Board explain why it is not 
prejudicial to the veteran to consider evidence in the first 
instance, that is, without the RO having initially considered 
it).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal and parasitic diseases) 
are to be rated as disfigurement of the head, face, or neck 
(Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), 
or dermatitis (Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Code 7820.  

Under Code 7800, disfigurement of the head, face, or neck 
warrants a 10 percent evaluation, with one characteristic of 
disfigurement.  A 30 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or two or three characteristics of disfigurement.  
A 50 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or four 
or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
six or more characteristics of disfigurement.  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: a scar five or more 
inches (13 or more cm.) in length; a scar at least 
one-quarter inch (0.6 cm.) wide at its widest part; surface 
contour of a scar that is elevated or depressed on palpation; 
a scar that is adherent to underlying tissue; skin that is 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture that is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); missing underlying 
soft tissue in an area exceeding six square inches (39 sq. 
cm.); skin that is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  It is also noted 
that consideration should be made of unretouched color 
photographs when evaluating under these criteria.

Code 7801 provides that, scars, other than on the head, face, 
or neck, that are deep or that cause limitation of motion 
warrant a 10 percent evaluation for an area or areas that 
exceed six square inches (39 sq. cm.); a 20 percent 
evaluation is assigned for an area or areas exceeding 12 
square inches (77 sq. cm.); a 30 percent evaluation is 
warranted for an area or areas exceeding 72 square inches 
(465 sq. cm.); and a 40 percent evaluation is appropriate for 
an area or areas exceeding 144 square inches (929 sq. cm.).  

Under Code 7802, scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion, are to be rated as follows:
For an area or areas of 144 square inches (929 sq. cm.) or 
greater, a 10 percent rating is appropriate.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  



Code 7803 provides that unstable, superficial scars are to be 
evaluated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  

Under Code 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

Code 7805 provides for rating scars on limitation of function 
of the affected part.  

Under Code 7806, for more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period; a 60 percent rating is to be 
assigned.  

A 30 percent evaluation is warranted for 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period 

For at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period; a 10 percent rating is appropriate.  

A noncompensable rating is to be assigned for less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  

During a VA compensation examination in February 1999, in 
conjunction with the veteran's previous claim for an 
increased rating for his herpes simplex, he reported that his 
genital herpes would recur every month or two and would last 
three or four days.  He indicated the condition had been 
treated with oral Acyclovir.  The examiner noted there were 
no active lesions at that time.  

A VA compensation skin examination was conducted in May 2003.  
The veteran reported to that examiner that his herpes would 
recur approximately every four months.  It was noted that, in 
the past, he had been treated with oral antivirals.  He 
described the condition as pruritic (causing itching).  The 
examiner noted that the veteran's groin was "clear," with 
no active lesions.  

The veteran has not identified any additional sources of 
treatment for his skin disability since receipt of his 
increased rating claim in April 2003.  Also, although his 
most recent examination was about four years ago, he has not 
indicated that his disability has worsened at all during 
these last few years.  See Ardison v. Brown, 6 Vet. App. 405, 
408 (1994).  Accordingly, the Board finds that a remand for 
an additional examination or for further medical records is 
not necessary.  38 C.F.R. § 3.159(c)(3), (4).  Therefore, the 
Board finds that the duty to assist has been satisfied.  

While the veteran has reportedly taken oral antiviral 
medication in the past in treatment for his skin disability, 
there is no medical evidence reflecting any treatment for the 
disability since 1999 and the available treatment records do 
not show even any relevant complaints for the past several 
years, even though he reported to a VA examiner in May 2003 
that his herpes would recur every few months.  Moreover, 
there is no medical evidence showing any herpetic lesions 
since 1999 and no evidence of any residuals of prior lesions.  

In the total absence of medical evidence of clinical findings 
indicative of active herpetic lesions or residuals of any 
prior lesions, or of treatment for the veteran's service-
connected skin disability for many years, the criteria are 
not met for a compensable rating under any applicable 
diagnostic code.  

One final point worth noting, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).  Here, though, the Board believes 
the regular schedular standards adequately describe and 
provide for the veteran's disability level.  There is no 
indication he has ever been hospitalized for treatment of his 
herpes simplex since his separation from military service, 
much less on a frequent basis.  Neither does the record 
reflect marked interference with his employment, meaning 
above and beyond that contemplated by his current 0 percent 
schedular rating.  See 38 C.F.R. § 4.1.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96 (Aug. 16, 1996).  

For these reasons and bases, the claim for an increased 
rating for herpes simplex must be denied because the 
preponderance of the evidence is unfavorable, in turn meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  


ORDER

The claim for a higher (compensable) rating for herpes 
simplex is denied.  




REMAND

Review of the claims file shows that service connection for 
bilateral knee pain, pain in the joints of both hands, and 
contact dermatitis was denied in a rating decision in January 
1995, and that the veteran was notified of that decision 
and apprised of his procedural and appellate right.  In 
response, he filed a notice of disagreement (NOD) with the 
denial of service connection for bilateral knee pain and pain 
in the joints of both hands, and he was furnished a statement 
of the case (SOC) in July 1996.  But the record does not 
reflect that he then submitted a substantive appeal (VA Form 
9 or equivalent) within the one-year period allowed for 
completing his appeal.  See 38 C.F.R. § 20.200.  The record 
also does not show that he disagreed with the decision 
concerning his contact dermatitis.  Therefore, that January 
1995 rating decision became final and binding on him as to 
all three issues.  38 C.F.R. § 20.302 (2006).  

The RO mailed the veteran a VCAA letter in August 2003 that 
stated briefly that he needed to submit new and material 
evidence to reopen his service connection claims.  See 
38 C.F.R. § 3.156.  The letter indicated evidence that is 
merely cumulative and tends to reinforce a previously well-
established point is not considered new, and evidence must be 
relevant to the issue of service connection to be material.  

During the pendency of this appeal, however, the Court issued 
a decision holding that, in the context of a claim to reopen, 
VCAA notice must include an explanation of 1) the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought, and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  Here, because 


the VCAA letter failed to provide the veteran notice fully 
complying with Kent, this procedural defect is prejudicial to 
the veteran, requiring a remand so he may be properly 
informed.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007) (any error by VA in providing the notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is 
presumed prejudicial); see also Simmons v. Nicholson, No. 06-
7092 (Fed. Cir. May 16, 2007); Mayfield v. Nicholson 
(Mayfield III), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In addition, the claim for an increased rating for each of 
the veteran's service-connected disabilities was received 
from the veteran's representative in April 2003.  It was 
noted that medical evidence of treatment for the claimed 
conditions could be obtained from the East Orange VA Medical 
Center (VAMC).  The RO subsequently requested and obtained 
records of the veteran's treatment at that facility, dated 
from June 2002 through April 2003, and scheduled him for 
examinations for the disabilities.  

However, the veteran told VA examiners in March 2004 that he 
had continued to receive treatment at that VA facility for 
his back and ulcer disabilities, up to two or three times per 
week - unlike his skin disability, for which he has not 
reported any recent treatment.  But no further treatment 
records have been obtained.  The Board finds that the duty to 
assist requires that all available treatment records, 
particularly the noted VA clinic records, should be obtained.  
38 C.F.R. § 3.159(c)(3) (2006).  Then, additional spinal and 
neurological examinations should be scheduled and the 
examiners should review all of the pertinent treatment 
records in conjunction with their examinations.  



Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice that 1) instructs him to submit 
any evidence in his possession pertaining 
to his claims for service connection for 
bilateral knee pain, pain in the joints 
of both hands, and contact dermatitis; 
and 2) explains what constitutes new and 
material evidence and specifies the type 
of evidence necessary to satisfy the 
elements of each underlying claim which 
were found insufficient in the previous 
denial, according to Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  Request the veteran to provide the 
sources of all treatment and evaluation 
he has received for his service-connected 
low back and ulcer disabilities since 
April 2003.  Request copies of the 
records of all treatment identified by 
the veteran, including records from the 
East Orange VAMC.  

3.  Schedule the veteran for orthopedic, 
neurological, and gastrointestinal 
examinations.  Each of the examiners' 
reports should fully set forth all 
current complaints and pertinent clinical 
findings, and the orthopedic and 
neurological examiners' reports should 
describe in detail the presence or 
absence and the extent of any functional 
loss due to the veteran's service-
connected lumbosacral strain.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the 
examiners should comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and should state whether any 
pain claimed by the appellant is 
supported by adequate pathology, e.g., 
muscle spasm, and is evidenced by his 
visible behavior, e.g., facial expression 
or wincing, on pressure or manipulation.  
The examiners' inquiry in this regard 
should not be limited to muscles or 
nerves, but should include all structures 
pertinent to movement of the joint.  It 
is important for the examiners' reports 
to include a description of the above 
factors that pertain to functional loss 
due to the low back disability that 
develops on use.  In addition, the 
examiners should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  
The examiners should portray the degree 
of any additional range of motion loss 
due to pain on use or during flare-ups.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  

4.  Then readjudicate the veteran's 
petition to reopen his service connection 
claims and his claims for higher ratings 
in light of any additional evidence 
obtained.  In particular, the claims 
concerning residuals of his service-
connected low back disability should be 
considered in light of both the old and 
revised criteria for evaluating spinal 
disabilities.  Also, the possibility of 
staged ratings should be considered in 
evaluating the veteran's bilateral lower 
extremity radiculopathy, as set forth in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If benefits are not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


